Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 01/19/2022 is acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Max W. Kolar on 01/26/2022.
The application has been amended as follows: 
1. (Currently Amended) A seal assembly for a high pressure pump, comprising: 
a back-up ring having a body comprising a head and an extension extending from the head, wherein the extension includes an interior surface that extends axially away from and radially inwardly from the head; and 
a spring energized seal having a jacket having a sealing portion with an annular spring disposed within the sealing portion of the jacket, wherein the annular spring is not directly adjacent to the back-up ring, wherein at least a portion of the jacket fits around convex portion toward a longitudinal axis.  

5. (Currently Amended) The seal assembly of claim 1, wherein the interior surface of the back-up ring forms an angle, y, with respect to [[a]] the longitudinal axis and y is greater than or equal to 0.25°.

13. (Currently Amended) A seal assembly for a high pressure pump, comprising: 
a spring energized seal comprising: 
a jacket having a head formed at a first end of the jacket, an annular lip extending axially from the head of the jacket, and a sealing portion formed at a second end of the jacket at a distance from the first end, wherein the sealing portion includes a spring portion; and 
an annular spring disposed within the spring portion; 
a back-up ring having a body comprising a head formed at a first end of the back-up ring and an extension extending from the head of the back-up ring; and 
a first gap circumscribing the head of the back-up ring between an exterior surface of the head of the back-up ring and an interior surface of the annular lip of the jacket, wherein the annular spring is not directly adjacent to the back-up ring, wherein the first gap is perpendicular to a longitudinal axis.



Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Seal assembly as claimed in independent claims 1, 7, and 13 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
	US 2013-0043661 (Binder et al.) substantially discloses a seal assembly, in Figures 1-4, as claimed having a back-up ring (32, 34 in Figure 1; 66 in Figures 2-4) with a head (126) and an extension (128), a spring energized seal (36) with a jacket  and a sealing portion (portion of 36 that surrounds the spring cavity 59 defines the sealing portion), an annular spring 38, a gap (222) between the extension (128) of back-up ring (34) and the angled internal surface of the jacket of the spring energized seal, and a first gap (220) circumscribing the head (126) of the back-up ring between an exterior surface of the head (126) of the back-up ring and an interior surface of the annular lip (184) of the jacket (as shown below; for simplicity, wherever possible, applicant’s reference numerals are used.)  Binder is silent about (a) the jacket comprises an interior surface having an inwardly curved convex portion toward a longitudinal axis (claim 1), (b) wherein the gap (222) extends at least partially along the length of the angled internal surface of the jacket of the spring energized seal (claim 7), and (c) the first gap (220) is perpendicular to a longitudinal axis (claim 13).

    PNG
    media_image1.png
    780
    817
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    832
    760
    media_image2.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. For instance, US 2009-0146379 (Foster et al.) substantially discloses, in Figure 1, a seal assembly as claimed having a back-up ring with a head and an extension, a spring energized seal (26) with a jacket and a sealing portion (portion of 26 that surrounds the spring cavity defines the sealing portion), and an annular spring 30. Foster is silent about (a) the jacket comprises an interior surface having an inwardly curved convex portion toward a longitudinal axis (claim 1), (b) a gap (222) between the extension of back-up ring and the angled internal surface of the jacket of the spring energized seal and the gap (222) extends at least partially along the length of the angled internal surface of the jacket of the spring energized seal (claim 7), and (c) a first gap (220) circumscribing the head of the back-up ring between an exterior surface of the head of the back-up ring and an interior surface of the annular lip of the jacket the first gap (220) is perpendicular to a longitudinal axis (claim 13).
   Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN CUMAR/Primary Examiner, Art Unit 3675